 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
19th day of January, 2011 by and between USD ENERGY CORP., a Nevada corporation
(“USD”), and WealthMakers, Ltd., a Wyoming Corporation, (“Purchaser”).  USD and
Purchaser shall be individually referred to herein as a “Party” and collectively
as the “Parties”.
 
NOW, THEREFORE, in consideration of the premises, and of the promises, covenants
and conditions contained herein, the Parties intending to be legally bound,
hereby agree as follows:
 
ARTICLE 1
PURCHASE OF SHARES
 
1.1 USD hereby issues and sells to Purchaser, and Purchaser hereby purchases
from USD, 800,000 shares of USD’s Common Stock, $.001 par value (the “USD
Shares”), in consideration for $800,000 (the “Purchase Price”).
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations by Purchaser. Purchaser hereby represents, warrants,
covenants and acknowledges that:
 
(a) Purchaser has the authority to enter into this Agreement and when this
Agreement is executed and delivered, it shall constitute a legal, valid and
binding obligation, enforceable against Purchaser in accordance with its terms.
 
(b) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
Purchaser of any material agreement or instrument to which it is a party, or by
which it or any of its properties or assets are bound, or result in a violation
of any order, decree, or judgment of any court or governmental agency having
jurisdiction over it or its properties, will not conflict with, constitute a
default under, or result in the breach of, any contract, agreement, or other
instrument to which it is a party or is otherwise bound and no consent,
authorization or order of, or filing or registration with, any court,
governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by it of its obligations hereunder.
 
(c) Purchaser understands and acknowledges that (i) the USD Shares being offered
and sold to it hereunder are being offered and sold without registration under
the Securities Act of 1933, as amended (the “Securities Act”) in a private
placement that is exempt from the registration provisions of the Securities Act
under Section 4(2) of the Securities Act and Regulation D; (ii) Purchaser is an
“accredited investor” within the meaning of Regulation D under the Securities
Act and (iii) the availability of such exemption depends in part on, and that
USD will rely upon the accuracy and truthfulness of, the foregoing
representations and Purchaser hereby consents to such reliance.
 
 
1

--------------------------------------------------------------------------------

 

(d) Purchaser is acquiring the USD Shares for its own account for investment
purposes only and not with a view to or for distributing or reselling such USD
Shares, or any part thereof or interest therein, without prejudice, however, to
such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such USD Shares in
compliance with applicable United States securities laws.
 
(e) Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of an investment in the USD
Shares, and has so evaluated the merits and risks of such investment; Purchaser
understands that an investment in the USD Shares involves a “high degree” of
risk.
 
(f) Purchaser is able to bear the economic risk of an investment in the USD
Shares and, at the present time, is able to afford a complete loss of such
investment.
 
(g) Purchaser acknowledges that it has been afforded (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of USD concerning the terms and conditions of the USD Shares and
the merits and risks of investing in the USD Shares; (ii) access to information
about USD and USD’s financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment in the USD Shares; and (iii) the opportunity to obtain such
additional information which USD possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment and to verify the accuracy and completeness of the
information that he, she or it has received about USD.
 
(h) Purchaser acknowledges that all of the certificates for the USD Shares will
bear legends restricting their transfer, sale, conveyance or hypothecation,
unless such USD Shares are either registered under the provisions of the
Securities Act and under applicable state securities laws or such registration
is not required as a result of applicable exemptions therefrom.
 
(i) Purchaser acknowledges and agrees that USD may place stop transfer orders
with its transfer agent with respect to the USD Shares.
 
2.2 Representations by USD. USD hereby represents, warrants, covenants and
acknowledges that as of the date hereof:
 
(a) USD is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and has the legal capacity and all
necessary corporate authority to carry on its business, to own its properties
and assets, and to enter into and perform this Agreement and to consummate the
transactions contemplated hereby.
 
(b) This Agreement has been duly authorized, executed and delivered by USD and
constitutes a legal, valid and binding obligation of USD, enforceable against
USD in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 

(c) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
USD of, any of the terms or provisions of, or constitute a default under the
certificate of incorporation or bylaws of USD, or any material agreement or
instrument to which USD is a party, or by which it or any of its properties or
assets are bound, or result in a violation of any order, decree, or judgment of
any court or governmental agency having jurisdiction over USD or USD’s
properties, will not conflict with, constitute a default under, or result in the
breach of, any contract, agreement, or other instrument to which USD is a party
or is otherwise bound and no consent, authorization or order of, or filing or
registration with, any court, governmental, or regulatory authority is required
in connection with the execution and delivery of this Agreement and any related
agreements or the performance by USD of its obligations hereunder.
 
(d) The USD Shares will, when issued, be duly authorized, validly issued, fully
paid, and non-assessable.
 
ARTICLE 3
NOTICES
 
All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when sent if sent by fax or e-mail,
or the date received if sent by overnight courier, and if mailed shall be deemed
to have been given on the first business day after mailing by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
To Purchaser:
WealthMakers, Ltd.
1005 S. Center Street
Redlands, CA 92373
Attn:  Angelique de Maison, CEO
Telephone:  (310) 595-6900
Fax:
Email:  angelique@wealthmakers.com
To USD:
USD Energy Corp.
9880 N. Magnolia Ave., #176
Santee, CA, USA 92071
Attn: Trisha Malone, CEO
Telephone: (619) 717-8047
Facsimile: (619) 568-3148
Email: trish@usdenergy.com



ARTICLE 4
MISCELLANEOUS
 
4.1 Additional Undertakings. Each of the Parties agrees to take such actions as
are reasonably necessary to carry out the intentions of the parties under this
Agreement, including but not limited to the prompt execution and delivery of any
documents reasonably necessary to carry out and perform the terms or intention
of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

4.2 Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses, unless otherwise agreed.
 
4.3 Governing Law; Venue; Choice of Language. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, USA,
without regard to conflicts of laws of principles, and each Party hereby agrees
that all performances due and transactions undertaken pursuant to this Agreement
shall be deemed to be due or have occurred in California, and the exclusive
venue and place of jurisdiction for any litigation arising from or related to
this Agreement shall be the state or federal courts located in Orange County,
State of California, USA. To the extent of any inconsistency between this
English language version and the Spanish language translation of this Agreement,
the Agreement shall be construed in accordance with English.
 
4.4 Headings.  The headings used in this Agreement are for convenience only, do
not form a part of this Agreement, and shall not affect in any way the meaning
or interpretation of this Agreement.
 
4.5 Counterparts.  This Agreement may be executed in one or more counterparts
which when taken together shall constitute one agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
4.6 Enforcement of Agreement. This Agreement is intended for the benefit of the
Parties hereto and is not for the benefit of, nor may any provisions hereof be
enforced by any other person, firm or entity.
 
4.7 Modification and Amendments. This Agreement may be amended, modified and
supplemented in writing only by the mutual consent of the Parties hereto.
 
4.8 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the Parties hereto without the prior written consent of the other parties, and
any attempts to do so without the consent of the other Parties shall be void and
of no effect.
 
4.9 Attorneys Fees and Costs. In the event any Party breaches the terms of this
Agreement, the non-breaching Parties shall be entitled to the recovery of their
reasonable attorney’s fees and other professional costs and fees incurred in
enforcing their rights hereunder.
 
4.10 Entire Agreement. This writing constitutes the entire agreement and
understanding between the Parties hereto with respect to the subject matter
contained herein. No Party is relying on any representation or statement not
contained in this writing. This Agreement supersedes and cancels any prior
agreements relating to the subject matter contained herein.
 
4.11 Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(signature page follows)
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.


USD ENERGY CORP.
       
By:
 /s/ Trisha Malone   Name: Trisha Malone  
Title: Chief Executive Officer
       
PURCHASER:
       
/s/ Angelique de Maison
  WealthMakers, Ltd.   Name:  Angelique de Maison  
Title:  Chief Executive Officer
 



 
5

--------------------------------------------------------------------------------

 